DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 7, 2020 is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“58” in Fig. 3
“95a” in Fig. 10
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The paragraph numbering on page 1 jumps from [0003] to [0006].
In [0023], “Hall device 3” should read “Hall device 37”. 
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 refers to “the sensor fixed member”, but claim 7 depends on claim 5 and the antecedent basis for “the sensor fixed member” is found in claim 6.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-5, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boltanski (US 20150351879 A1) in view of Shimotsu (US 20150198783 A1).
Regarding claim 1, Boltanski teaches an endoscope apparatus comprising an endoscope (Fig. 1, 46) (“The optical device 22 further includes confocal optics 42 operating in a telecentric mode, relay optics 44, and an endoscope 46”, [0024]); 

    PNG
    media_image1.png
    519
    701
    media_image1.png
    Greyscale

a voice coil motor (Fig. 4, 100) (“In one embodiment, the current to be driven is a direct current”, [0051]) (examiner notes that the coil being driven by a DC current to further drive a magnet characterizes a voice coil motor) provided in the endoscope and including a magnet (Fig. 4, 122) and a coil (Fig. 4, 111) such that the magnet is movable with respect to the coil (“Thus, when a current is driven through the conductive winding 111, a magnetic field is generated in each of the coils 112a, 112b that interacts with the magnetic field generated by the permanent magnet 122. Over a short range of motion, this interaction generates a force that moves the inner element 120 linearly, in the longitudinal direction, with respect to the outer element 110”, [0044]);
a magnetic sensor disposed in a vicinity of the coil and configured to detect a magnetic field of the magnet in order to detect a position of the magnet (“The controller 410 also receives position data from a linear encoder 420 indicative of current position of the object. In particular, the linear encoder 420 provides a measure of the relative position (along the longitudinal axis) of the inner element 120 with respect to the outer element 110. In one embodiment, the linear encoder 420 includes a sensor and a scale. The scale may be mounted upon the inner element 120 of the actuator 100 and the sensor may be mounted upon the outer element 110 of the actuator 100. The linear encoder 420 may be any technology, including optical, magnetic, inductive, capacitive, and eddy current technologies”, [0045]); 

    PNG
    media_image2.png
    487
    694
    media_image2.png
    Greyscale

a memory (Fig. 12, 928) configured to store command information (“The data storage device 928 may include a machine-readable storage medium (or more specifically a non-transitory computer-readable storage medium) 924 on which is stored one or more sets of instructions 926 embodying any one or more of the methodologies or functions described herein”, [0074]); 
a position detection circuit (Fig. 5, 400) configured to detect the position of the magnet from an outputted signal of the magnetic sensor; 
a processor configured to correct a position signal indicating the position of the magnet detected by the position detection circuit using the command information (i.e. “command data” which is contemplated to be implemented as part of the memory in quote above from [0074]) stored in the memory and output the position signal (“In block 520, the processing logic receives position data indicative of the current position of the object. The position data may be received from a linear encoder that senses the position the object. The position data may be received from another source”, [0050]); and 
a drive control circuit configured to control a current or a voltage to the coil based on an arithmetic operation result of the processor (“In block 530, the processing logic determines, based on the command data and the position data, a strength of a current to be driven through a first coil and a second coil”, [0051]).
Boltanski teaches where the processor works based upon command information rather than correction information.
Shimotsu teaches a lens focusing control systems (“A lens driving apparatus for a lens includes a voice coil motor”, [abstract]) where the processor works based upon correction information (“A coil position of a coil is detected. A table memory stores a correction factor for each one of plural values of the coil position according to flux density distribution. The correction factor is read from the table memory according to the detected coil position. A coil current is corrected by use of the correction factor for each coil position. The corrected coil current is caused to flow through the coil, with which the lens is moved together along an optical axis. Consequently, changes in a moving speed of the lens can be prevented”, [abstract]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the endoscope apparatus of Boltanski so that the processor worked based on correction information rather than command information as taught by Shimotsu.
This would have the benefit of allowing the endoscope processor to perform a broader range of preprogrammed functions rather than only responding to real time commands. 
Regarding claim 2, Boltanski in view of Shimotsu teaches the endoscope apparatus according to claim 1. Boltanski teaches further comprising: a current detection circuit configured to detect a magnitude of the current flowing through the coil (“The driver 412 can receive, as an input, electronic data (which may be analog or digital) indicative of a strength of a current or voltage level and provides, on an output, a current of the indicated strength or a voltage of the indicated level. Although the driver 412 is illustrated as a separate component in FIG. 5, in one embodiment, the controller 410 and the driver 412 may be a single component. In another embodiment, the driver 412 is a part of the actuator 100”, [0047]), wherein the processor corrects the position signal with a current value of the current detected by the current detection circuit and the correction information (the “indicated level” in the previous quote refers to the “command data”).
Regarding claim 3, Boltanski in view of Shimotsu teaches the endoscope apparatus according to claim 2.
Boltanski does not teach wherein the correction information is a proportionality coefficient, and the processor calculates a correction amount by multiplying the current value by the proportionality coefficient and corrects the position signal by adding or subtracting the correction amount to or from the position signal.
Shimotsu teaches a control system for focusing a lens wherein the correction information is a proportionality coefficient (“A factor modification unit modifies the first correction factor stored in the first table memory by use of the flux density ratio in relation to respectively the coil position”, [0010]), and the processor calculates a correction amount by multiplying the current value by the proportionality coefficient (“In the present embodiment, the corrected current is obtained by multiplication between the current I.sub.0 and the first correction factor C1”, [0082]) and corrects the position signal by adding or subtracting the correction amount to or from the position signal (“A position detector detects a coil position of the coil relative to the magnet in the optical axis direction. A first table memory stores a first correction factor for compensating for a low level area in flux density distribution of the magnet in the optical axis direction in relation to respectively the coil position. An initial flux density memory stores initial flux density of the magnet set in a reference position. A flux density measurer measures monitored flux density of the magnet in the reference position. A flux density ratio determiner determines a flux density ratio between the initial flux density and the monitored flux density being measured by the flux density measurer. A factor modification unit modifies the first correction factor stored in the first table memory by use of the flux density ratio in relation to respectively the coil position. A controller corrects the coil current according to the first correction factor readout from the first table memory according to the coil position detected by the position detector”, [0010]) (i.e. the system adds the correction current to the initial flux density to correct the flux density). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the endoscope apparatus of Boltanski by substituting the command information of Boltanski with the correction system of Shimotsu. 
This would have the benefit of allowing disruptions in the magnetic flux to be quickly and accurately corrected, which leads to better machine operation. 
Regarding claim 4, Boltanski in view of Shimotsu teaches the endoscope apparatus according to claim 2.
Boltanski does not teach wherein the correction information is table data configured to store a correction amount corresponding to the current value, and the processor reads and holds the table data from the memory, outputs the correction amount corresponding to the current value based on the table data, and adds or subtracts the correction amount to or from the position signal to correct the position signal.
Shimotsu further teaches wherein the correction information is table data configured to store a correction amount corresponding to the current value (“A table memory stores a correction factor for each one of plural values of the coil position according to flux density distribution”, [abstract]), and the processor reads and holds the table data from the memory, outputs the correction amount corresponding to the current value based on the table data, and adds or subtracts the correction amount to or from the position signal to correct the position signal (“The correction factor is read from the table memory according to the detected coil position. A coil current is corrected by use of the correction factor for each coil position. The corrected coil current is caused to flow through the coil, with which the lens is moved together along an optical axis. Consequently, changes in a moving speed of the lens can be prevented”, [abstract]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the endoscope apparatus of Boltanski by substituting the command information of Boltanski with the correction system of Shimotsu. 
This would have the benefit of allowing disruptions in the magnetic flux to be quickly and accurately corrected, which leads to better machine operation. 
Regarding claim 5, Boltanski in view of Shimotsu teaches the endoscope apparatus according to claim 1.
Boltanski further teaches a fixed section main body (Fig. 4, 110) having a tubular shape; and a tubular-shaped movable member (Fig. 4, 120) disposed inside the fixed section main body and configured to be movable along a central axis (Fig. 4, 10) of the tubular shape and hold a lens (“As shown in FIG. 2, the inner element 120 houses a lens assembly 130, which may include one or more simple lenses”, [0040]), wherein the coil (Fig. 4, 111) is formed by winding a coil wire around an outer circumferential portion of the fixed section main body, and the magnet is provided at the movable member (Fig. 4, 122).
Regarding claim 11, Boltanski in view of Shimotsu teaches the endoscope apparatus according to claim 5.
Boltanksi further teaches wherein the coil has a first coil (Fig. 4, 112a) and a second coil (Fig. 4, 112b) aligned along the central axis (Fig. 4, 10), the magnet comprises a plurality of first magnets (Fig. 4, 124a) (Notice Boltanski contemplates splitting 122 into multiple magnets: “In one embodiment, the inner element 120 includes a permanent magnet 122 which is ring-shaped around the longitudinal axis 10. In other embodiments, the permanent magnet 122 may include more than one permanent magnets and/or one or more electromagnets”, [0042]) disposed along a circumference inside the first coil and a plurality of second magnets (Fig. 4, 124b) disposed along a circumference inside the second coil, a direction of magnetic polarization of the plurality of first magnets and a direction of magnetic polarization of the plurality of second magnets are opposite to each other (Fig. 4, 124a is polarized S whole 124b is polarized N), and the first coil and the second coil are connected such that directions of currents supplied are inverted (“The conductive winding 111 includes a first coil 112a wound in one direction around the longitudinal axis (e.g., clockwise), a second coil 112b wound in the opposite direction around the longitudinal axis (e.g., counterclockwise), and a connector 112c connecting the first coil 112a and the second coil 112b”, [0043], note the opposite winding direction would lead to the current flowing in opposite directions).
Regarding claim 13, Boltanski in view of Shimotsu teaches the endoscope apparatus according to claim 5. Boltanski further teaches wherein the lens is a lens for focusing control or for zooming control in an objective optical system (“The inner element 120 may be coupled to one or more components (e.g., a lens) of a telocentric main confocal optics module (e.g., telocentric main confocal optics 42 of FIG. 1)”, [0033]). 
Claim(s) 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boltanski in view of Shimotsu and Makiyama et al. (US 20160041381 A1, hereinafter “Makiyama”).
Regarding claim 6, Boltanski in view of Shimotsu teaches the endoscope apparatus according to claim 5. 
Boltanski does not teach further comprising: a tubular-shaped sensor fixed member into which the fixed section main body is inserted along the central axis, wherein the sensor fixed member has a hole configured to position the magnetic sensor.
Makiyama teaches an focusing actuator for an endoscope (“The present invention relates to an image pickup unit including a moving lens drive unit that drives a moving lens forward and backward, and an endoscope”, [0003]) comprising a tubular-shaped sensor fixed member (Fig. 10, 12) into which the fixed section main body (Fig. 3, 33) is inserted along the central axis (Fig. 10, O), wherein the sensor fixed member has a hole (Fig. 10, bottom of 12 where sensor 50 inserts into) configured to position the magnetic sensor.
 
    PNG
    media_image3.png
    692
    387
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the endoscope apparatus of Boltanski in view of Shimotsu to include a hole in the sensor fixed member for the sensor as taught by Makiyama. 
	This would have the advantage of providing greater mechanical support to the sensor and ensuring that the sensor was well aligned with the magnet it was sensing.
Regarding claim 8, Boltanski in view of Shimotsu teaches the endoscope apparatus according to claim 5. 
Boltanski does not teach further comprising: an urging member that is a magnetic body provided at the sensor fixed member, wherein the urging member is disposed to attract the magnet in an outer diameter direction of the sensor fixed member.
Makiyama teaches an endoscope apparatus comprising: an urging member (Fig. 10,33) that is a magnetic body (“Furthermore, the yoke 33 having a magnetic body is disposed on the outer surface of the pair of permanent magnets 32 in the radial direction”, [0069]) provided at the sensor fixed member (Fig. 10, 12), wherein the urging member is disposed to attract the magnet in an outer diameter direction of the sensor fixed member (“Note that the pair of permanent magnets 32 stored in the permanent magnet storage portions 12h are fixed to the yokes 33 with an adhesive or a magnetic force”, [0075]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the endoscope apparatus of Boltanski in view of Shimotsu to include the magnet urging members taught by Makiyama. 
This would have the benefit of providing greater mechanical support to the magnet of the actuator. 
Regarding claim 9, Boltanski in view of Shimotsu teaches the endoscope apparatus according to claim 5. 
Boltanski further teaches wherein the magnet is disposed in plurality (“In one embodiment, the inner element 120 includes a permanent magnet 122 which is ring-shaped around the longitudinal axis 10. In other embodiments, the permanent magnet 122 may include more than one permanent magnets and/or one or more electromagnets”, [0042]) at an equal angle around the central axis (Fig. 4, 10).
Boltanski does not teach where each magnet undergoes magnetic polarization in a direction that perpendicularly intersects with the center axis.
Makiyama teaches an endoscope apparatus where each magnet undergoes magnetic polarization in a direction that perpendicularly intersects with the center axis (see modified Fig. 7). 

    PNG
    media_image4.png
    468
    692
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the endoscope apparatus of Boltanski in view of Shimotsu so that the magnets where polarized perpendicular to the main axis as taught by Makiyama. 
	This would have the benefit of making the machine compatible with the yoke mechanism of Makiyama which could then be incorporated to better secure the magnets to the actuator. 
	Regarding claim 10, Boltanski in view of Shimotsu and Makiyama teaches the endoscope apparatus according to claim 9.
Boltanski further teaches wherein the magnetic sensor is disposed outward in a radial direction of the coil to face at least one of the plurality of magnets (“The scale may be mounted upon the inner element 120 of the actuator 100 and the sensor may be mounted upon the outer element 110 of the actuator 100”, [0045]). 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boltanski in view of A Shimotsu and Kupferschmid et al. (US 20180270453 A1, hereinafter “Kupferschmid”).
Regarding claim 12, Boltanski in view of Shimotsu teaches the endoscope apparatus according to claim 1.
Boltanski does not teach wherein the magnetic sensor is located between an end surface of the magnet on a side in a first moving direction when the magnet moves in the first direction along the central axis and an end surface of the magnet on a side in a second moving direction that is a direction opposite to the first direction when the magnet moves in the second direction along the central axis.

    PNG
    media_image5.png
    445
    507
    media_image5.png
    Greyscale

 
    PNG
    media_image6.png
    421
    466
    media_image6.png
    Greyscale

Kupferschmid teaches an endoscope apparatus (“Conventional stereoscopic endoscopes or exoscopes comprise two objective lenses and two image sensors at their distal ends”, [0004]) wherein the magnetic sensor (Figs. 1 and 2, 85) is located between an end surface (Fig. 1, right side of magnet 55) of the magnet on a side in a first moving direction (Fig. 1, direction to the right of the figure) when the magnet moves in the first direction along the central axis and an end surface (Fig. 2, left side of magnet 55) of the magnet on a side in a second moving direction (Fig. 2, left side of figure) that is a direction opposite to the first direction when the magnet moves in the second direction along the central axis.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the endoscope apparatus of Boltanski in view of Shimotsu so that the magnetic sensor was between the two end positions of the magnets as taught by Kupferschmid.
This would have the advantage of having the sensor equally close to both positions to ensure symmetry between readings at either position.
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boltanski in view of Shimotsu and Iwasaki et al. (WO 2015178126 A1, hereinafter “Iwasaki”).
Regarding claim 14, Boltanski in view of Shimotsu teaches the endoscope apparatus according to claim 5.
Boltanski does not teach wherein the magnetic sensor is disposed outward in a radial direction of the coil to face the magnet, and the endoscope apparatus has an urging member that is a magnetic body disposed outside the magnetic sensor in the radial direction of the coil to face the magnetic sensor and configured to attract the magnet in the radial direction of the coil and increase a magnetic force of the magnet using a yoke function at a position of the magnetic sensor.

    PNG
    media_image7.png
    488
    464
    media_image7.png
    Greyscale

Iwasaki teaches an endoscope apparatus wherein the magnetic sensor (Fig. 12, 80) is disposed outward in a radial direction of the coil (Fig. 8, 21 and 22) to face the magnet (Fig. 12, 60c and 70c), and the endoscope apparatus has an urging member (Fig. 12, 50) that is a magnetic body disposed outside the magnetic sensor in the radial direction of the coil to face the magnetic sensor and configured to attract the magnet in the radial direction of the coil and increase a magnetic force of the magnet using a yoke function at a position of the magnetic sensor (the disclosed structure would perform this function (“The magnetic member 50 has, for example, a flat plate shape, and as shown in FIGS. 2 to 5, a plurality of magnetic members 50 constituting the radial direction K outside the outer peripheral surface 30 g of the holding frame 30 and the coils 21 and 22 in the radial direction K. In the direction, only one direction K1 is provided so as to face the magnets 60c and 70c and separated from the outer peripheral surface 30g to generate an attractive force on the magnets 60c and 70c”, page 5, 192-197).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the endoscope apparatus of Boltanski in view of Shimotsu to have the magnetic sensor and urging member arrangement as taught by Iwasaki.
This would have the advantage of improving the position sensor performance by better aligning the magnetic field of the permanent magnets with the sensor. 
Regarding claim 15, Boltanski in view of Shimotsu and Iwasaki teaches the endoscope apparatus according to claim 14.
Boltanski does not teach wherein, in defining a position of an end surface of the magnet on a side of an object when the movable member moves closest to the side of the object as P1 and a position of an end surface of the magnet on a side of an image when the movable member moves closest to the side of the image as P2, a length of the urging member in a direction of the central axis is equal to or greater than a range between the position P1 and the position P2, and the urging member is disposed to include the range between the position P1 and the position P2 in the direction of the central axis.
Iwasaki teaches wherein, in defining a position of an end surface of the magnet on a side of an object when the movable member moves closest to the side of the object as P1 and a position of an end surface of the magnet on a side of an image when the movable member moves closest to the side of the image as P2, a length of the urging member in a direction of the central axis is equal to or greater than a range between the position P1 and the position P2, and the urging member is disposed to include the range between the position P1 and the position P2 in the direction of the central axis (“Further, it is preferable that the length of the magnetic member 50 in the optical axis direction L extends at least by the movable range L1 of the magnets 60a to 60d and the magnets 70a to 70d that move together with the moving lens frame 40 in the optical axis direction L.”, page 6, 219-222). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the endoscope apparatus of Boltanski in view of Shimotsu and Iwasaki to have the urging member extend along the movable length of the magnets as taught by Iwasaki. 
This would have the advantage of allowing the urging member to support the magnets at all stages of operation (“According to this, regardless of before and after the movement of the moving lens frame 40 shown in FIGS. 3 and 4, the magnet 60c and the magnet 70c always face the magnetic member 50 and receive an attractive force from the magnetic member 50”, page 6, 223-225). 
 Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 7, Boltanski in view of Shimotsu teaches the endoscope apparatus according to claim 5.
Boltanski does not teach wherein the coil is disposed inside the sensor fixed member, and the sensor fixed member has a hole through which the coil wire of the coil is caused to pass.
Makiyama teaches an endoscope apparatus wherein the coil (Fig. 10, 31) is disposed inside the sensor fixed member (Fig. 10, 12), and the sensor fixed member has a hole (Fig. 8, 12g).
However, it is not sufficiently clear that the coil wire of the coil is caused to pass through this hole. The circuit board (Fig. 8, 60) is inserted into this hole and supplies power to the coils (“Moreover, on one lower inclined portion of the cylindrical portion 12b, an FPC insertion hole portion 12g is formed as a long hole for insertion of a flexible printed circuit board (hereafter, will be called an FPC) 60, which will be described later, as a circuit board that supplies power to the voice coil motor portion 30”, [0049]), but it is not sufficiently clear if the coil goes through the hole 12g to attach to 60 as part of this arrangement. 
The prior art fails to anticipate or render obvious this limitation in the context of all the other limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834               

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834